DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: In figure 1, the casing illustrated as reference numeral 20 points to a tip of the blade 15, and should be corrected to point to the casing of the Engine 10.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Lines 2-3 and 10, the recitation of, “the blades” should recite, “the plurality of blades” to provide formal antecedent basis. 
In Lines 6, 8, 10, 12, and 13 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 2 is objected to because of the following informalities:  
In Line 2 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
In Lines 3-4 the recitation of, “the inlet openings” should recite, “the groove inlet openings” to provide formal antecedent basis. 
Claim 3 is objected to because of the following informalities:  
In Line 1 the recitation of, “the inlet opening” should recite, “the groove inlet opening” to provide formal antecedent basis. 
In Line 2 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
In Lines 2-3 and 4, the recitation of, “the blades” should recite, “the plurality of blades” to provide formal antecedent basis. 
Claim 4 is objected to because of the following informalities:  
In Line 1 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
In Line 2, the recitation of, “the blades” should recite, “the plurality of blades” to provide formal antecedent basis. 
Claim 5 is objected to because of the following informalities:  
In Line 1-2 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 6 is objected to because of the following informalities:  
In Line 1, the recitation of, “each groove” in Line 1 should recite, “each groove of the plurality of grooves” to improve claim clarity. 
In Lines 2-3 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 7 is objected to because of the following informalities:  
In Line 1 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 8 is objected to because of the following informalities:  
In Line 2, the recitation of, “blades” should recite, “the plurality of blades” to provide formal antecedent basis. 
Claim 9 is objected to because of the following informalities:  
In Line 2 and 3, the recitation of, “blades” should recite, “the plurality of blades” to provide formal antecedent basis.
Claim 10 is objected to because of the following informalities:  
In Line 2, the recitation of, “blades” should recite, “the plurality of blades” to provide formal antecedent basis.
Claim 11 is objected to because of the following informalities:  
In Line 3 the recitation of, “baffles” should recite, “the plurality of baffles” to provide formal antecedent basis. 
Claim 12 is objected to because of the following informalities:  
In Line 1 the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 13 is objected to because of the following informalities:  
In Lines 1 and 3 the recitation of, “the baffles” should recite, “the plurality of baffles” to provide formal antecedent basis. 
Claim 14 is objected to because of the following informalities:  
In Lines 3-4 and 7, the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 15 is objected to because of the following informalities:  
In Lines 1, 2, and 5, the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
In Line 3, the recitation of, “the angle θ” should recite, “the forward swept angle θ” to provide formal antecedent basis. 
Claim 16 is objected to because of the following informalities:  
In Lines 1 and 3, the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
In Line 2 the recitation of, “the baffles” should recite, “the plurality of baffles” to provide formal antecedent basis. 
In Lines 3-4 the recitation of, “the inlet openings” should recite, “the groove inlet openings” to provide formal antecedent basis. 


Claim 17 is objected to because of the following informalities:  
In Line 1, the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 18 is objected to because of the following informalities:  
In Lines 1 and 2, the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 19 is objected to because of the following informalities:  
In Line 1, the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis. 
Claim 20 is objected to because of the following informalities:  
In Lines 5, 7, 10-11, 12, 13, and 15, the recitation of, “the grooves” should recite, “the plurality of grooves” to provide formal antecedent basis.
In Line 8 the recitation of, “each groove” should recite, “each of the plurality of grooves” to improve claim clarity. 
In Line 9, the recitation of, “the angle θ” should recite, “the forwardly swept angle θ” to provide formal antecedent basis. 
In Line 12 the recitation of, “the baffles” should recite, “the plurality of baffles” to provide formal antecedent basis. 
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13, 15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, “the groove inlet opening” in Line 11 lacks antecedent basis. Applicant is suggested to amend the limitation to say, “the groove inlet openings”.
	Regarding Claim 3, the recitation of, “approximately 0% to 30%” in Lines 3-4, specifically, the term, “approximately” renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding Claim 4, the recitation of, “about 1% to about 15%” in Line 2, specifically, the term, “about” renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding Claim 5, the recitation of, “about 0.1 to about 5” in Line 3, specifically, the term, “about” renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 7, the recitation of, “a forwardly swept angle θ” in Line 1 is unclear if this is the same one previously recited in Claim 1 Line 10. For the purposes of prior art examination, the recitation is considered to mean the same one. 
Regarding Claims 8-10, “a number of baffles per groove” in Lines 1-2 makes the claim unclear, because firstly, it is unclear if/how the recited baffles refer back to the plurality of baffles previously recited in Claim 2, secondly it is unclear if/how the recited groove is part of the plurality of grooves previously recited in Claim 1 Line 5, and thirdly it is unclear as to what baffles per groove implies since the baffles separate individual grooves as depicted in figure 3, but are not part of the individual grooves themselves. 
Regarding Claim 12, the recitation of, “about 0.5 to about 10” in Line 3, specifically, the term, “about” renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 15, the recitation of, “the casing inner surface” in Line 3 lacks antecedent basis. Applicant is suggested to amend the limitation to say, “a 
Regarding Claim 18, the recitation of, “about 0.1 to about 5” in Line 3, specifically, the term, “about” renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 19, the recitation of, “about 0.5 to 10” in Line 3, specifically, the term, “about” renders the claim indefinite, as it is unclear as to what range is covered by the term, the specification fails to provide any such indication, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-13 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey et al (US 10,309,243 B2) hereinafter referred to as McCaffrey.

    PNG
    media_image1.png
    643
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    425
    media_image2.png
    Greyscale

Regarding Claim 1, McCaffrey discloses a compressor (preamble not given patentable weight) for a gas turbine engine (recitation considered as intended use), comprising:
a rotor having a plurality of blades (see turbomachine blade 99, figure 3A also reproduced/annotated above where a plurality of blades are implicit) mounted for rotation about a central axis (see figure 3A), the blades having blade tips (see annotated figure 3A) extending between leading and trailing edges (see annotated figure 3A), and
a shroud (101 and 103, figure 3A) surrounding the rotor and having an inner surface surrounding the blade tips (see figure 3A), a plurality of grooves (see annotated figure 3A) defined in said inner surface of the shroud adjacent said blade tips (see annotated figure 3A), the grooves extending circumferentially about the shroud (see annotated figure 3A) and extending radially from groove inlet openings defined in the inner surface to closed end surfaces of the grooves (see grooves, annotated figure 3A), the grooves being axially spaced-apart from each other and disposed axially between the leading and trailing edges of the blades (see annotated figure 3A), the grooves having a forwardly swept angle (see θ, annotated figure 3B above) forwardly swept from the inner surface such that a center of the groove inlet opening is located axially rearward of a center of the closed-end surface of each of the grooves (see orientation of annotated grooves, figure 3A), wherein the grooves have circumferential interruptions such that the grooves extend non-continuously around a shroud circumference (see figure 3A).
Regarding Claim 2, McCaffrey discloses that the circumferential interruptions of the grooves are defined by a plurality of baffles (see annotated figure 3A), the plurality of baffles being circumferentially spaced apart and projecting from the closed end surfaces to the inlet openings (see annotated figure 3A).
Regarding Claim 4, McCaffrey discloses that the grooves have a width between about 1% to about 15% of a chord length of the blades (annotated figure 3A reasonably discloses the width of the annotated grooves being within the recited range of the chord length of the blades).
Regarding Claim 5, McCaffrey discloses that the grooves have a width W (see annotated grooves having a width, annotated figure 3A), the grooves are axially spaced apart from each other by a spacing X (see spacing between annotated grooves, annotated figure 3A) such that a ratio X/W is from about 0.1 to about 5 (claimed ratio reasonably disclosed from annotated figure 3A).
Regarding Claim 7, McCaffrey discloses that the grooves have a forwardly swept angle θ of at least 10° but no more than 75° (annotated figure 3B reasonably discloses θ being within the recited range).
Regarding Claim 12, McCaffrey discloses that the grooves have a depth projection Y normal to the inner surface of the shroud (see annotated grooves having a depth projection, annotated figure 3A) and the plurality of baffles have a width W (see baffles having a width, annotated figure 3A), a ratio Y/W ranging from about 0.5 to 10 (annotated figure 3B reasonably discloses the claimed ratio).
Regarding Claim 13, McCaffrey discloses that each one of the baffles have two opposed walls spaced apart circumferentially from each other and defining respective ends of the baffles (see baffles, annotated figure 3A), each one of the baffles having a flat surface (see baffles, annotated figure 3A), the two opposed walls merging with the flat surface (see baffles, annotated figure 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey. 
Regarding Claim 3, McCaffrey discloses all of the limitations of Claim 1 as discussed above, and further discloses that the inlet opening of the most upstream one of the grooves is located downstream of the leading edges of the blades (see annotated figure 3A), but does not explicitly disclose the inlet opening of the upstream one being axially spaced therefrom by a distance corresponding to approximately 0% to 30% of a chord length of the blades.
McCaffrey further discloses that the grooves 305b (corresponding to the annotated grooves of figure 3A) cross-sects one or more of the grooves 305a (two shown in figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grooves 305b cross-sect the grooves 305a near the leading edge of the blade, and thereby have the inlet opening of the upstream one be axially spaced therefrom by a distance corresponding to approximately 0% to 30% of a chord length of the blades. Doing so provides similiar benefits of a having a BOAS with cross-sect grooves at the leading edge of the blade.

Regarding Claim 11, McCaffrey discloses of a layer of abradable material (see thermal coating 103 which is abradable by the blade 99, figure 3A) lined on the inner surface of the shroud about the blade tips (see figure 3A), the layer of abradable material embedding the plurality of grooves and baffles (see annotated figure 3A).
McCaffrey further discloses the embodiment of figure 3a as a Blade Outer Air Seal (BOAS) of a turbomachine (see Col 1 Lines 14-15), but does not explicitly disclose the BOAS being part of the compressor, and the compressor including the above layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the BAOS of McCaffrey be part of the compressor, and thereby have the compressor including the above layer, for the purposes of providing for a BAOS in the compressor of a turbomachine.
Regarding Claim 14, McCaffrey discloses a shroud treatment embedded in a layer of abradable material (thermal coating 103, figure 3A) of an inner surface of a shroud (see 101 and 103, figure 3A) comprising:
a plurality of grooves (see annotated figure 3A) defined in the inner surface of the shroud (see annotated figure 3A), the grooves extending circumferentially about the shroud (see annotated figure 3A) and has sidewalls (see annotated grooves having sidewalls, figure 3A) extending radially and forwardly from groove inlet openings (see annotated grooves, annotated figure 3A) defined in the inner surface to closed-end surfaces (see annotated grooves, annotated figure 3A), such that the plurality of grooves are forwardly swept (see orientation of annotated grooves, annotated figure 3A), and wherein the grooves are circumferentially interrupted so as to be non-continuous around the compressor shroud (see annotated figure 3A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the BAOS of McCaffrey be part of a compressor shroud, for the purposes of providing for a BAOS in the compressor of a turbomachine.
Regarding Claim 15, McCaffrey discloses that the sidewalls of the grooves extend radially and forwardly from the groove inlet openings such that the grooves have a forward swept angle θ away from the inner surface (see θ, annotated figure 3A), the angle θ taken between an axis normal to the casing inner surface and a central axis GA extending longitudinally through a center of the grooves (see annotated figure 3A).
Regarding Claim 16, McCaffrey discloses that the grooves are circumferentially interrupted by a plurality of baffles (see annotated figure 3A), the baffles circumferentially spaced apart within the grooves and projecting from the closed end surfaces to the inlet openings to define separate groove segments (see annotated figure 3A).
Regarding Claim 17, McCaffrey discloses that the grooves have a forward swept angle θ of at least 10° but no more than 75° (annotated figure 3B reasonably discloses θ being within the recited range).
Regarding Claim 18, McCaffrey discloses that the grooves have a width W (see annotated grooves having a width, annotated figure 3A), the grooves are axially spaced apart from each other by a spacing X (see spacing between annotated grooves, annotated figure 3A) such that a ratio X/W is from about 0.1 to about 5 (claimed ratio reasonably disclosed from annotated figure 3A).
Regarding Claim 19, McCaffrey discloses that the grooves have a depth projection Y normal to the inner surface of the shroud (see annotated grooves having a depth projection, annotated figure 3A) and the plurality of baffles have a width W (see baffles having a width, annotated figure 3A), a ratio Y/W ranging from about 0.5 to 10 (annotated figure 3B reasonably discloses the claimed ratio).
Regarding Claim 20, McCaffrey discloses a method of manufacturing a gas turbine engine (see turbomachine, Col 1 Lines 14-15), a shroud (101 and 103, figure 3A), the method comprising:
lining part of an inner surface of the shroud with a layer of abradable material (see thermal coating 103 which is abradable with respect to the tip of the blade 99, figure 3A) along at least part of a circumference of the shroud (see figure 3A),
forming a plurality of grooves (see annotated figure 3A) in the layer of abradable material (see figure 3A), the grooves extending circumferentially along the shroud (see annotated figure 3A) and extending radially from groove inlet openings defined in the inner surface to closed-end surfaces (see annotated grooves, annotated figure 3A), the grooves being axially spaced-apart from each other (see annotated grooves, annotated figure 3A), each groove having a forwardly swept angle θ (see θ, annotated figure 3B) the angle θ taken between an axis normal to the inner surface of the shroud and a 
forming a plurality of baffles (see annotated figure 3A) inside each one of the grooves, the baffles circumferentially spaced-apart within the grooves (see annotated figure 3A) and projecting from the closed-end surfaces to the inlet openings (see annotated grooves, figure 3A), the plurality of baffles circumferentially interrupting the grooves to define separate groove segments (see annotated figure 3A).
McCaffrey further discloses the embodiment of figure 3a as a Blade Outer Air Seal (BOAS) of a turbomachine (see Col 1 Lines 14-15), but does not explicitly disclose the shroud being a compressor shroud.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shroud be a compressor shroud, since doing so would provide for a compressor BOAS.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Montgomery (US 8,550,768 B2). 
Regarding Claim 6, McCaffrey discloses all of the limitations of Claim 1 as discussed above, and further discloses that each groove has a respective depth D (see annotated grooves having a depth, annotated figure 3A). McCaffrey is silent on the depths D of the grooves increasing from the most upstream one of the grooves to the most downstream one of the grooves.
Montgomery relates to a groove arrangement for a casing which is in the same field of endeavor as the claimed invention and teaches of grooves having depths increasing from the most upstream one of the grooves to the most downstream one of 

    PNG
    media_image3.png
    407
    389
    media_image3.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCaffrey by incorporating the teaching of Montgomery and have the grooves increasing from the most upstream one of the grooves to the most downstream one of the grooves, for the purposes of accommodating a typical pressure ratio distribution around the blade tip region (Montgomery: Col 13 Lines 57-60).
Regarding Claims 8-10, while no art has been applied, an indication of allowability has hereby been hereby reserved until the 112(b) rejections set forth above have been addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0386111 A1 relates to a grooved rotor casing including forwardly swept 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                             
/David E Sosnowski/SPE, Art Unit 3745